DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 are pending wherein claims 6-20 have been preliminarily canceled. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nemoto et al. (US 2010/0158681). 
In regard to claims 1 and 4, Nemoto et al. (‘681) discloses a nickel based alloy forged rotor blade or stator blade of a steam turbine comprising 18 to 28 mass percent chromium (abstract and [0015-0016]). Nemoto et al. (‘681) further discloses a thickness of 40 mm [0066], which is thicker than 10 micrometers as claimed. 
With respect to the component being “electroformed”, the Examiner notes that the claims are drawn to a product and not a process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to claim 3, Nemoto et al. (‘681) further discloses a thickness of 40 mm [0066], which is thicker than 125 micrometers as claimed. 

Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goncharov et al. (US 2017/0100804).
In regard to claims 1 and 5, Goncharov et al. (‘804) discloses a method of repairing and manufacturing turbine engine components such as turbine vanes including the application of a transition layer by fusion welding with a dissimilar nickel based filler material comprising 12 to 25 weight percent chromium (abstract, [0013] and [0024]). Goncharov et al. (‘804) further discloses a thickness of the layer formed would be 0.3 mm or greater [0016]. 
With respect to the component being “electroformed”, the Examiner notes that the claims are drawn to a product and not a process. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113. 
In regard to claim 3, Goncharov et al. (‘804) further discloses a thickness of 0.3 mm or greater [0016], which is thicker than 125 micrometers as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nemoto et al. (US 2010/0158681).
In regard to claim 2, Nemoto et al. (‘681) discloses a nickel based alloy forged part of a steam turbine comprising 18 to 28 mass percent chromium, which overlaps the range of the instant invention thereby establishing prima facie obviousness (abstract and [0016]). MPEP 2144.05 I. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goncharov et al. (US 2017/0100804).
In regard to claim 2, Goncharov et al. (‘804) discloses a method of repairing and manufacturing turbine engine components such as turbine vanes including the application of a transition layer by fusion welding with a dissimilar nickel based filler material comprising 12 to 25 weight percent chromium, which overlaps the range of the instant invention (abstract, [0013] and [0024]). MPEP 2144.05 I. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSEE R ROE/Primary Examiner, Art Unit 1759